Exhibit 10.10

 

AMENDED EMPLOYMENT AGREEMENT

 

This Revised Employment Agreement (“Agreement”) is made and entered into as of
the 2nd day of July, 2014 (the “Commencement Date”) by and between MobileBits
Corporation, a Florida corporation (the "Employer" or the “Company”), and
Hussein Abu Hassan (the "Employee").

 

WITNESSETH:

 

1. Employment. The Employer hereby employs the Employee, and the Employee hereby
accepts such employment, upon the terms and subject to the conditions set forth
in this Agreement.

 

2. Term. Subject to the provisions of termination as hereinafter provided, the
term of employment under this Agreement shall commence the Commencement Date and
shall continue through the end of the business day on the third anniversary of
the Commencement Date (the “Initial Term”); provided, however, that beginning on
the third anniversary of the Commencement Date and on the first calendar day
after the conclusion of the Initial Term of this Agreement or any Renewal Term
(each a "Renewal Date") thereafter, the term of this Agreement shall
automatically be extended for one additional year, (each, a “Renewal Term”)
unless either party gives the other written notice of non-renewal at least
thirty (30) days prior to any such Renewal Date. The “term of this Agreement”
shall mean period of time beginning as of the Commencement Date and ending as of
the last date that the Employee is employed by the Company.

 

3. Compensation; Reimbursement, Etc.

 

(a) Basic Salary. The Employer shall pay to the Employee as compensation for all
services rendered by the Employee during the term of this Agreement a basic
annualized salary of $150,000.00 per year (the "Basic Salary"), or such greater
sum as the parties may agree on from time to time, payable monthly on the first
day of each month during the term of this Agreement. The Board of Directors of
the Employer and the Employee shall review and discuss the Basic Salary of the
Employee and the Employee shall be entitled to an increase to such Basic Salary
from time to time as mutually agreed between them. In addition, the Board of
Directors of the Employer, in its discretion, may, with respect to any year
during the term hereof, award a bonus or bonuses to the Employee in addition to
the bonuses provided for in Section 3(b). The compensation provided for in this
Section 3(a) shall be in addition to any pension or profit sharing payments set
aside or allocated for the benefit of the Employee.

 

(b) Bonus. In addition to the Basic Salary paid pursuant to Section 3(a), the
Employer shall pay as incentive compensation an annual bonus based upon the
Employee's performance and computed in accordance with an incentive management
bonus plan that is each year recommended and/or approved by the Board of
Directors of the Employer. The Employee's participation in such incentive
management bonus plan shall be on the basis and terms as recommended and/or
approved by the Board of Directors of the Employer. For each bonus period during
the term of this Agreement the target bonus shall be equal to 100% of the
Employee's Basic Salary during such bonus period.

 



 

 

 

(c) Stock Options. Effective as of the Commencement Date, the Employee shall
receive one or more non-qualified stock options to purchase an aggregate of
Fifteen Million (15,000,000) shares of the Employer's common stock. The right to
purchase such stock shall be non-transferable and shall vest immediately upon
the Commencement Date. The options shall have a term of seven (7) years and the
exercise price of the options shall be equal to the fair market value of the
stock on the date of grant which the parties mutually agree is $0.08. The
Employer may grant said stock options either under the Employer's currently
existing stock option plans ("Plans"), or in such other manner as may be
determined by the Employer; provided, however, that the terms pursuant to which
the stock option is granted, if granted outside of the Plans, shall be
substantially similar to the terms of grant contained in the Plans, and further
provided, that in any case, the Employer shall make commercially reasonable
efforts to cause the shares of common stock underlying the options to be
registered on Form S-8 (or an equivalent registration statement). During the
term of of this Agreement, the Employee shall also be eligible to receive
additional stock options as determined by the Board in accordance with the
Employer's practices applicable to senior employees of the Employer.

 

(d) Tax-Gross Up Payments. In addition to such other amounts as are due and
payable under this Agreement, the Company shall make such additional payments to
Employee as are necessary to provide Employee with enough funds to pay any and
all taxes attributable to or resulting from the payment of the Basic Salary, the
bonus and any other compensation paid to Employee under this Agreement,
including without limitation to any and all income tax arising under the
Internal Revenue Code, and state, Canadian and provincial laws with the end
result that Employee shall receive the Basic Salary and Bonuses as if no such
tax was applicable tot he Employee.  The Company shall make any payments
required by this paragraph no later than 105 days after the last day of
Employee’s taxable year following the Employee’s taxable year in which the
applicable Basic Salary and Bonuses are paid to the Employee.

 

(e) Benefits and Perquisites. During the term of this Agreement, Employee shall
be provided with the health insurance equivalent to that provided to other
executives of the Company, disability insurance and such other benefits as may
be offered by the Company to executive level employees.

 

(f) Reimbursements. The Employer shall reimburse the Employee for all reasonable
expenses incurred by the Employee in the performance of his duties under this
Agreement including without limitation all travel expenses related to his duties
on behalf of the Company; provided, however, that the Employee must furnish to
the Employer an itemized account, satisfactory to the Employer, in
substantiation of such expenditures. In addition, Employer shall pay, or
reimburse Employee for, all membership fees and related costs in connection with
Employee's membership in professional and civic organizations which are approved
in advance by the Employer.

 

4. Duties. The Employee is engaged as President and Chief Operating Officers.
Subject to the direction and supervision of the Employer’s Board of Directors,
the Employee shall perform such duties as are customarily associated with a
President or Chief Operating Officer of a Nevada corporation.

 



2

 

 

5. Extent of Services; Vacations and Days Off.

 

(a) During the term of his employment under this Agreement, the Employee shall
devote such time, energy and attention during regular business hours to the
benefit and business of the Employer as may be reasonably necessary in
performing his duties pursuant to this Agreement.

 

(b) The Employee shall be entitled to at least six weeks of vacation per year
with pay and to such personal and sick leave with pay in accordance with the
policy of the Employer as may be established from time to time by the Employer
and applied to other senior employees of the Employer. In addition, the Employee
shall be entitled to such fringe benefits as may be provided from time to time
by the Employer to other executives of the Employer or its affiliates.

 

1. Indemnification. The Employer shall indemnify the Employee to the fullest
extent that would be permitted by law as in effect at the time of the subject
act or omission, or by the Articles of Incorporation and Bylaws of the Employer
as in effect at such time, or by the terms of any indemnification agreement
between the Employer and the Employee, whichever affords greatest protection to
the Employee, and the Employee shall be entitled to the protection of any
insurance policies the Employer may elect to maintain generally for the benefit
of its employees (and to the extent the Employer maintains such an insurance
policy or policies, in accordance with its or their terms to the maximum extent
of the coverage available for any company employee), against any and all loss,
claim, damage, liability, deficiencies, actions, suits, proceedings, claims,
costs and legal expenses or expense whatsoever (including, but not limited to,
reasonable legal fees and other expenses and reasonable disbursements incurred
in connection with investigating, preparing to defend or defending any action,
suit or proceeding, including any inquiry or investigation, commenced or
threatened, or any claim whatsoever, or in appearing or preparing for appearance
as witness in any proceeding, including any pretrial proceeding such as a
deposition) at the time such costs, charges and expenses are incurred or
sustained, in connection with any action, claim, suit or proceeding to which the
Employee may be made a party by reason of his being or having been an employee
of the Employer, or serving as an employee of an Affiliate of the Employer,
other than any action, suit or proceeding brought against the Employee by or on
account of his breach of the provisions of any employment agreement with a third
party that has not been disclosed by the Employee to the Employer.
Notwithstanding the foregoing, Employee shall not be entitled to indemnification
pursuant to this paragraph 6 to the extent that any such liability is found in a
final judgment by a court of competent jurisdiction to have resulted primarily
and directly from the Employee’s fraud, gross negligence or willful misconduct.
The Company shall advance all Expenses incurred by the Employee in connection
with the investigation, defense, settlement or appeal of any Proceeding to which
the Employee is a party or is threatened to be made a party by reason of the
fact that the Employee is or was an Agent of the Company (including services as
an Agent of an Affiliate). The Employee hereby undertakes to repay such amounts
advanced only if, and to the extent that, it shall be determined ultimately that
the Employee is not entitled to be indemnified by the Company as authorized
hereby. The advances to be made hereunder shall be paid by the Company to the
Employee within twenty (20) days following delivery of a written request
therefor by the Employee to the Company. In the event that the Company takes the
position that Employee is not entitled to indemnification in connection with the
proposed settlement of any Proceeding, Employee shall have the right at his own
expense to undertake defense of any such claim, insofar as such Proceeding
involves claims against the Employee, by written notice given to the Company
within 10 days after the Company has notified Employee in writing of its
contention that Employee is not entitled to indemnification; provided, however,
that the failure to give such notice within such 10-day period shall not affect
or limit the Company’s obligations with respect to advancement and
indemnification under this Agreement. For purposes of this Agreement, “Expenses”
shall mean all out-of-pocket costs of any type or nature whatsoever (including,
without limitation, all attorneys’ fees and related disbursements), actually and
reasonably incurred by the Employee in connection with either the investigation,
defense or appeal of a Proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise. Any payments to be made to
Employee pursuant to this Section 6 shall first be made under insurance policies
that the Employer may maintain generally for the benefit of its employees, if
any. An “Affiliate” shall mean any entity controlling, controlled by or under
common control with Employer. The provisions of this Section 6 shall
specifically survive the expiration or earlier termination of this Agreement.
Shall any portion of this Section 6 be held to be invalid, unreasonable, and
arbitrary or against public policy, then such portion of the paragraph shall be
modified to provide Employee with the fullest protection that would be permitted
by law.

 



3

 

 

2. Terminations.

 

(a) Voluntary Termination by Employee. The Employee may terminate his employment
hereunder upon giving at least ten (10) business days' prior written notice. If
the Employee gives notice pursuant to Section 7(a) above, the Employer shall
have the right to relieve the Employee, in whole or in part, of his duties under
this Agreement (without reduction in compensation through the termination date).

 

(b) Termination By Employee for Good Reason. The Employee may terminate his
employment hereunder for Good Reason and upon written notice. As used herein,
"Good Reason" shall include the following:

 

(i) Should the Company materially breach its duties as specified in this
Agreement; or

 

(ii) Mobile Bits Holding Corporation fails to elect Employee to its Board of
Directors or Mobile Bits Holding Corporation relieves Employee of his position
as the member of the Board of Directors of the Company for reasons other than
for “Good Cause” (as such term is defined in Section 7(c) of this Agreement).

 

If the Employee shall terminate this Agreement with Good Reason, effective on a
date earlier than a Renewal Date as provided for in Section 2 (with the
effective date of termination as so identified by the Employer’s Board of
Directors upon receipt of written notice from Employee of his termination with
Good Reason being referred to herein as the "Accelerated Termination Date"), the
Employee, until the date which is twelve (12) month(s) after the Accelerated
Termination Date, shall continue to receive the Basic Salary and other
compensation and employee benefits (including without limitation the bonus that
would otherwise have been payable during such compensation continuation period
under the bonus plan in effect immediately before the Accelerated Termination
Date) that the Employer has heretofore in Section 3 agreed to pay and to provide
for the Employee, in each case in the amount and kind and at the time provided
for in Section 3; provided that, notwithstanding such termination of employment,
the Employee's covenants set forth in Section 9 and Section 10 are intended to
and shall remain in full force and effect. The parties agree that, because there
can be no exact measure of the damage that would occur to the Employee as a
result of terminating his employment for Good Reason, the payments and benefits
paid and provided pursuant to this Section 9(b) shall be deemed to constitute
liquidated damages and not a penalty for the termination of the Employee's
employment with Good Reason, and the Employer agrees that the Employee shall not
be required to mitigate his damages.

 



4

 

 

(c) Termination by Employer. Except as otherwise provided in this Agreement,
during the Initial Term the Employer may terminate the employment of the
Employee hereunder only for Good Cause upon written notice; provided, however,
that no breach or default by the Employee shall be deemed to occur hereunder
unless the Employee shall have failed to cure the breach or default within
thirty (30) days after Employee received written notice thereof indicating that
it is a notice of termination pursuant to this Section of this Agreement. As
used herein, "Good Cause" shall include:

 

(i) the Employee's conviction of either a felony involving moral turpitude or
any crime in connection with his employment by the Employer which causes the
Employer a substantial detriment, but specifically shall not include traffic
offenses;

 

(ii) willful or material wrongdoing by the Employee, including, but not limited
to, acts of fraud, which could be expected to have a materially adverse effect,
monetarily or otherwise, on the Employer or its subsidiaries or affiliates, as
determined by the Employer and its Board of Directors;

 

(iii) material breach by the Employee of a material obligation under this
Agreement or of his duty to the Employer; or

 

(iv) any condition which either resulted from the Employee's substantial
dependence, as reasonably determined by the Board of Directors of the Employer,
on alcohol, or any narcotic drug or other controlled or illegal substance. If
any determination of substantial dependence is disputed by the Employee, the
parties hereto agree to abide by the decision of a panel of three physicians
appointed in the manner and subject to the same penalties for noncompliance as
specified in Section 7(c) of this Agreement.

 

Termination of the employment of the Employee for reasons other than those
expressly specified in this Agreement as good cause shall be deemed to be a
termination of employment "without Good Cause." If the Employer shall terminate
the employment of the Employee without good cause, effective on a date as of any
Renewal Date as provided for in Section 2 or during any Renewal Term (with the
effective date of termination as so identified by the Employer being referred to
herein as the "Accelerated Termination Date"), the Employee, shall continue to
receive the Basic Salary and other compensation and employee benefits (including
without limitation the bonus that would otherwise have been payable during such
compensation continuation period under the bonus plan in effect immediately
before the Accelerated Termination Date) that the Employer has heretofore in
Section 3 agreed to pay and to provide for the Employee for twelve (12) months,
in each case in the amount and kind and at the time provided for in Section 3;
provided that, notwithstanding such termination of employment, the Employee's
covenants set forth in Section 9 and Section 10 are intended to and shall remain
in full force and effect. The parties agree that, because there can be no exact
measure of the damage that would occur to the Employee as a result of a
termination by the Employer of the Employee's employment without good cause, the
payments and benefits paid and provided pursuant to this Section 9(d) shall be
deemed to constitute liquidated damages and not a penalty for the Employer's
termination of the Employee's employment without good cause, and the Employer
agrees that the Employee shall not be required to mitigate his damages.

 



5

 

 

(d) Termination on Death. If the Employee dies during the term of his
employment, the Employer shall pay to the estate of the Employee such
compensation, including any bonus compensation earned but not yet paid, as would
otherwise have been payable to the Employee up to the end of the month in which
his death occurs including all of the Employee’s stock options.

 

(e) Disability, Illness and Incapacity. During any period of disability, illness
or incapacity during the term of this Agreement which renders the Employee at
least temporarily unable to perform the services required under this Agreement
for a period which shall not equal or exceed (1) a period of 120 consecutive
days or (2) shorter periods aggregating 180 days during any twelve−month period,
the Employee shall receive the compensation payable under Section 3 of this
Agreement plus any bonus compensation earned but not yet paid, less any benefits
received by him/her under any disability insurance carried by or provided by the
Employer. All rights of the Employee under this Agreement (other than rights
already accrued) shall terminate as provided below upon the Employee's permanent
disability (as defined below), although the Employee shall continue to receive
any disability benefits to which he may be entitled under any disability income
insurance which may be carried by or provided by the Employer from time to time.
The term "permanent disability" as used in this Agreement shall mean the
inability of the Employee, as determined by the Board of Directors of the
Employer, by reason of physical or mental disability to perform the duties
required of him under this Agreement for (1) a period of 120 consecutive days or
(2) shorter periods aggregating 180 days during any twelve−month period.
Successive periods of disability, illness or incapacity will be considered
separate periods unless the later period of disability, illness or incapacity is
due to the same or related cause and commences less than six months from the
ending of the previous period of disability. Upon such determination, the Board
of Directors may terminate the Employee's employment under this Agreement upon
ten (10) days' prior written notice. If any determination of the Board of
Directors with respect to permanent disability is disputed by the Employee, the
parties hereto agree to abide by the decision of a panel of three physicians.
The Employee and Employer shall each appoint one member, and the third member of
the panel shall be appointed by the other two members. The Employee agrees to
make himself available for and submit to examinations by such physicians as may
be directed by the Employer. Failure to submit to any such examination shall
constitute a breach of a material part of this Agreement.

 



6

 

 

3. Disclosure. The Employee agrees that during the term of Employee’s employment
by the Employer, Employee will disclose and disclose only to the Employer, in
writing, all ideas, methods, plans, developments or improvements known by his
which relate directly or indirectly to the business of the Employer, whether
acquired by the Employee before or during Employee’s employment by the Employer.
Nothing in this Section 8 shall be construed as requiring any such communication
where the idea, plan, method or development is lawfully protected from
disclosure as a trade secret of a third party or by any other lawful prohibition
against such communication.

 

4. Confidentiality and Ownership Rights.

 

(a) Nondisclosure of Information. The Employee acknowledges that in the course
of Employee’s employment by the Employer Employee will receive certain trade
secrets, which may include, but are not limited to, programs, lists of
acquisition or disposition prospects and knowledge of acquisition strategy,
financial information and reports, lists of customers or potential customers and
other proprietary information, confidential information and knowledge concerning
the business of the Employer (hereinafter collectively referred to as
“Information”) which the Employer desires to protect. The Employee understands
that the Information is confidential and agrees not to reveal the Information to
anyone outside the Employer, unless compelled to do so by any federal or state
regulatory agency or by a court order. If Employee becomes aware that disclosure
of any Information is being sought by such an agency or through a court order,
Employee will immediately notify the Employer. The Employee further agrees that
she will at no time use the Information in competing with the Employer. Upon
termination of Employee's employment with the Employer, regardless of the reason
for such termination, the Employee shall surrender to the Employer all papers,
documents, writings and other property produced by Employee or coming into
Employee’s possession by or through Employee’s employment or relating to the
Information, and the Employee agrees that all such materials are and will at all
times remain the property of the Employer and to the extent the Employee has any
rights therein, Employee hereby irrevocably assigns such rights to the Employer.

 

(b) Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions.

 

(i) All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
Employee or which are disclosed or made known to Employee, individually or in
conjunction with others, during Employee's employment by the Employer and which
relate to the Employer's business, products or services (including but not
limited to all such information relating to corporate opportunities, research,
financial and sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within the customer's organization or
within the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks), are and shall be the sole and
exclusive property of the Employer. Moreover, all drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, discoveries and inventions are
and shall be the sole and exclusive property of the Employer.

 



7

 

 

(ii) In particular, Employee hereby specifically sells, assigns and transfers to
the Employer all of Employee’s worldwide right, title and interest in and to all
such information, ideas, concepts, improvements, discoveries or inventions
described in Section 9(b)(i) above, and any United States or foreign
applications for patents, inventor's certificates or other industrial rights
that may be filed thereon, including divisions, continuations,
continuations-in-part, reissues and/or extensions thereof, and applications for
registration of such names and marks. Both during the period of Employee's
employment by the Employer and thereafter, Employee shall assist the Employer
and its nominees at all times in the protection of such information, ideas,
concepts, improvements, discoveries or inventions both in the United States and
all foreign countries, including but not limited to the execution of all lawful
oaths and all assignment documents requested by the Employer or its nominee in
connection with the preparation, prosecution, issuance or enforcement of any
applications for United States or foreign letters patent, including divisions,
continuations, continuations-in-part, reissues, and/or extensions thereof, and
any application for the registration of such names and marks.

 

(c) The provisions of this Section 9 shall specifically survive the expiration
or earlier termination of this Agreement.

 

5. Expenses. Employer shall pay or reimburse Employee for all reasonable
out-of-pocket costs and expenses (including reasonable fees and disbursements of
legal counsel, appraisers, accountants and other experts employed or retained by
Emmployee) incurred by Employee in connection with, arising out of, or in any
way related to the negotiation, preparation, execution and delivery of this
Agreement.

 

6. Specific Performance. The Employee agrees that damages at law will be an
insufficient remedy to the Employer if the Employee violates the terms of
Sections 8 and 9 of this Agreement and that the Employer would suffer
irreparable damage as a result of such violation. Accordingly, it is agreed that
the Employer shall be entitled, upon application to a court of competent
jurisdiction, to obtain injunctive relief to enforce the provisions of such
Sections, which injunctive relief shall be in addition to any other rights or
remedies available to the Employer. The provisions of this Section 11 shall
specifically survive the expiration or earlier termination of this Agreement.

 

7. Compliance with Other Agreements. The Employee represents and warrants that
the execution of this Agreement by Employee and Employee’s performance of
Employee’s obligations hereunder will not conflict with, result in the breach of
any provision of or the termination of or constitute a default under any
Agreement to which the Employee is a party or by which the Employee is or may be
bound.

 



8

 

 

13. Compliance with Tax Laws.

 

(a) If any payment or benefit provided by Company to or for the benefit of the
Employee, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, including, by example and not by way
of limitation, acceleration by the Company or otherwise of the date of payment
under any plan, program, arrangement or agreement of Company (a “Payment”) is
subject to the excise tax imposed by Code section 4999 or any interest or
penalties with respect to such excise tax (the “Excise Tax”), then Company shall
make such additional payments to Employee (the “Excise Tax Gross Up Payments”)
as are necessary to provide Employee with enough funds to pay the Excise Tax, as
well as any additional taxes (other than the 409A Tax, as defined below),
including but not limited to additional Excise Tax, attributable to or resulting
from the payment of the Excise Tax Gross Up Payments, with the end result that
Employee shall be in the same position with respect to his tax liability (other
than the 409A Tax) as he would have been in if no Excise Tax had ever been
imposed.  The Company shall make any payments required by this paragraph no
later than the last day of Employee’s taxable year next following the Employee’s
taxable year in which the Excise Tax is remitted to the taxing authority.

 

(b) If any Payment provided to Employee is subject to adverse tax consequences
under Code section 409A, then Company shall make such additional payments to
Employee (the “409A Gross Up Payments”) as are necessary to provide Employee
with enough funds to pay the additional taxes, interest, and penalties imposed
by Code section 409A (collectively, the “409A Tax”), as well as any additional
taxes, including but not limited to additional 409A Tax, attributable to or
resulting from the payment of the 409A Gross Up Payments, with the end result
that Employee shall be in the same position with respect to his tax liability as
he would have been in if no 409A Tax had ever been imposed.  The Company shall
make any payments required by this paragraph no later than the last day of
Employee’s taxable year next following the Employee’s taxable year in which the
409A Tax is remitted to the taxing authority.

 

8. Waiver of Breach. The waiver by the Employer of a breach of any of the
provisions of this Agreement by the Employee shall not be construed as a waiver
of any subsequent breach by the Employee.

 

9. Binding Effect; Assignment. The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer. This Agreement is a personal employment
contract and the rights, obligations and interests of the Employee hereunder may
not be sold, assigned, transferred, pledged or hypothecated.

 

10. Entire Agreement. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof. This Agreement may be changed only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge is sought.

 

11. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 



9

 

 

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the Federal District and State of Florida. Venue for all legal
proceedings arising out of this Agreement shall be located only in the state or
federal court with competent jurisdiction in Sarasota County, Florida.

 

13. Notice. All notices which are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy or similar
electronic transmission method; one working day after it is sent, if sent by
recognized expedited delivery service; and five days after it is sent, if
mailed, first class mail, certified mail, return receipt requested, with postage
prepaid. In each case notice shall be sent to:

 

If to the Employee:

 

Hussein Abu Hassan

371 front St. West suite# 220

Toronto, Ontario M5v-3S8

 

 

If to the Employer:

 

MobileBits Corporation

5901 N. Honore Ave. Ste. 110

Sarasota, FL 34243

 

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

EMPLOYER:

 

MobileBits Corporation

 



By:     Title:         EMPLOYEE:           Hussein Abu Hassan, Individually  

 

 

11



 

